Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of fabricating a deformable array of semiconductor devices, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 27th, 2021.
Applicant's election with traverse of claims 1-12 in the reply filed on October 27th, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner fails to explain how the islands arranged in auxetic geometry are to be formed.  This is not found persuasive because Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as one that does not require etching a SiO2 layer such as laser ablation.  The process as claimed can be used to make another and materially different product such as one that does not utilize SiO2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 3, Applicant recites, “each serpentine”.  This phrase lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 3, Applicant recites, “each serpentine contains at least one semiconductor device”.  Is this semiconductor device the same on that is on the islands?  Or can each interconnect also contain a semiconductor device?  Appropriate action is required.

	Regarding Claim 5, Applicant recites, “10% active coverage”.  Active coverage of what?  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “wherein the interconnections comprise vertical PN junctions”.  It’s unclear if the P-N junctions are arranged laterally or vertically.  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “the PN junction”.  Are these different PN junctions or different elements?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu “Ultrathin mono-crystalline silicon photovoltaic cells with mechanically flexible and stretchable designs, and light-trapping structures”.

In view of Claim 1, Yu teaches a deformable array of semiconductor devices comprising (Figure 3.6a): a plurality of islands, where each island contains at least one semiconductor device and the plurality of islands are arranged in an auxetic geometry (Figure 3.6a-b).

In view of Claim 2, Yu is relied upon for the reasons given above in addressing Claim 1.  Yu teaches the auxetic geometry exhibits synclastic bending (Figure 5.6 a).

In view of Claim 3, as best understood by the Examiner, Yu is relied upon for the reasons given above in addressing Claim 1. Yu teaches a plurality of serpentine interconnections coupling the plurality of islands to one another, where each serpentine contains at least one semiconductor device (Figure 3.6a).

In view of Claim 4, Yu is relied upon for the reasons given above in addressing Claim 3.  Yu teaches the semiconductor device comprises PN junctions (Figure 2.1 a-b).

In view of Claim 5, as best understood by the Examiner, Yu is relied upon for the reasons given above in addressing Claim 4.  Yu teaches that the interconnections comprise side by side PN junctions with at least a 10% active area coverage of the surface directly beneath them (Figure 3.6a).

In view of Claim 6, Yu is relied upon for the reasons given above in addressing Claim 4.  Yu teaches the semiconductor device comprises vertical PN junctions (Figure 2.1 a-b).  The phrase “vertical” is relative, meaning the device can be arranged on aircraft, ships, uniforms, mobile device, tents etc. as to where the PN junctions are arranged in a vertical fashion (Page 10, 1st Paragraph).

In view of Claim 7, Yu is relied upon for the reasons given above in addressing Claim 4.  Yu teaches that each island has a PN junction on a sidewall of the island (Figure 2.1 a-b).

In view of Claim 8, Yu is relied upon for the reasons given above in addressing Claim 7.   Yu teaches the PN junction of the semiconductor devices on the sidewall form solar cells (Figure 2.1 a-b & Figure 3.6a).

In view of Claim 9, Yu is relied upon for the reasons given above in addressing Claim 8.  The sidewall PN junctions create additional active solar cell area (Figure 2.1 a-b).

In view of Claim 10, Yu is relied upon for the reasons given above in addressing Claim 1.  Yu teaches the auxetic geometry enables the array to be at least bent or rolled (Page 10, 1st Paragraph).

In view of Claims 11-12, Yu is relied upon for the reasons given above in addressing Claim 1. Yu teaches the auxetic geometry maintains functionality under a uniaxial and biaxial train of at least 20% (Figure 3.6a-b).


Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2015/0342050 A1).

In view of Claim 1, Jiang et al. discloses a deformable array of semiconductors device (Figure 11 & Paragraph 0023) comprising: a plurality of islands, where each island contains at least one semiconductor device and the plurality of islands are arranged in an auxetic geometry (Figure 1 & Paragraph 0032).

In view of Claim 3, Jiang et al. is relied upon for the reasons given above in addressing Claim 1.  Jiang et al. teaches a plurality of interconnections coupling the plurality of islands to one another (Figure 1, #14), where each serpentine contains at least one semiconductor device (Figure 3-4 & Paragraph 0037).

In view of Claim 4, Jiang et al. is relied upon for the reasons given above in addressing Claim 1. Jiang et al. teaches that the semiconductor device comprises PN junctions (Figure 10 & Paragraph 0060).

In view of Claim 6, Jiang et al. is relied upon for the reasons given above in addressing Claim 1. Jiang et al. teaches that the semiconductor device comprises vertical PN junctions (Figure 10 & Paragraph 0060).

In view of Claim 7, Jiang et al. is relied upon for the reasons given above in addressing Claim 4.  Jiang et al. teaches each island has a PN junction on a sidewall of the island (Figure 5-6, #12).

In view of Claim 10, Jiang et al. is relied upon for the reasons given above in addressing Claim 1.  Jiang et al. teaches the auxetic geometry enables the array to be folded, bent, twisted, rolled or a combination thereof (Paragraph 0006 & Paragraph 0037).


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 9,324,733 B2).

In view of Claim 1, Rogers et al. teaches a deformable array of semiconductor devices (Figure 10 & Figure 13A-D) comprising: a plurality of islands, where each island contains at least one semiconductor device (Figure 13A-D, #70) and the plurality of islands are arranged in an auxetic geometry (Column 15, Lines 28-37).

In view of Claim 2, Rogers et al. is relied upon for the reasons given above in addressing Claim 1.  Rogers et al. teaches that the auxetic geometry exhibits synclastic bending (Figure 10).

In view of Claim 3, Rogers et al. is relied upon for the reasons given above in addressing Claim 1.  Rogers et al. teaches a plurality of interconnections coupling the plurality of island to one another where each serpentine contains at least one semiconductor device (Figure 12).

In view of Claim 10, Rogers et al. is relied upon for the reasons given above in addressing Claim 3.  Rogers et al. teaches the auxetic geometry enables the array to be at least bent (Figure 10).

In view of Claims 11-12, Rogers et al. is relied upon for the reasons given above in addressing Claim 1.  Rogers et al. teaches the auxetic geometry maintains functionality under strains of at least 20% (Column 6, Lines 47-52).


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolov et al. (US 2010/0229923 A1).

In view of Claim 1, Frolov et al. teaches a deformable array of semiconductor devices (Figure 9) comprising: a plurality of islands, each island contains at least one semiconductor device and the plurality of islands are arranged in an auxetic geometry (Figure 9, #902 & Paragraph 0106-0108).

In view of Claim 2, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches that the auxetic geometry exhibits synclastic bending (Figure 5B).

In view of Claim 3, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches that a plurality of interconnections coupling the plurality of islands to one another (Figure 9, #904 & Paragraph 0108), where each interconnect that has a serpentine shape can also contain a semiconductor device (Figure 2A & Paragraph 0047-0051).

In view of Claim 4, Frolov et al. is relied upon for the reasons given above in addressing Claim 3.  Frolov et al. teaches the semiconductor device comprises PN junctions (Paragraph 0049).

In view of Claim 5, as best understood by the Examiner, Frolov et al. is relied upon for the reasons given above in addressing Claim 4.  Frolov et al. teaches that the interconnections may comprise PN junctions are that are disposed laterally side by side to one another that have a 100% active overage area of where they are exposed to sunlight (Figure 12B & Paragraph 0123).

In view of Claim 6, Frolov et al. is relied upon for the reasons given above in addressing Claim 4.  Frolov et al. teaches that the interconnections comprise vertical PN junctions (Figure 2A – Paragraph 0049).

In view of Claim 10, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches the auxetic geometry enables the array to be at least bent (Paragraph 0045).

In view of Claim 11, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the auxetic geometry maintains functionality under a uniaxial strain of at least 20%”.
Frolov et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the auxetic geometry maintains functionality under a uniaxial strain of at least 20%”.  See MPEP 2112.01 I.

In view of Claim 12, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the auxetic geometry maintains functionality under a biaxial strain of at least 20%”.
Frolov et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the auxetic geometry maintains functionality under a biaxial strain of at least 20%”.  See MPEP 2112.01 I.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 2010/0229923 A1) in view of Yu “Ultrathin mono-crystalline silicon photovoltaic cells with mechanically flexible and stretchable designs, and light-trapping structures”

In view of Claim 7, Frolov et al. is relied upon for the reasons given above in addressing Claim 4.  Frolov et al. does not disclose each island has a PN junction on a sidewall of the island.
Yu teaches that each island has a PN junction on a sidewall of the island (Figure 2.1 a-b). Yu teaches that in recent years, research in flexible electronic system has paid increasing attention to their potential to create and manipulate new classes of applications (e.g., foldable and flexible display, flexible photovoltaic, and other systems) that can be integrated outside of conventional wafer-based electronics and that with suitable choice of materials and design strategies, inorganic semiconductors can be used on unconventional substrates for mechanical flexibility and high electrical performance (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each island have a PN junction on a sidewall of the island as disclosed by Yu in Frolov et al. deformable array of semiconductor devices for the advantage of having a material with high electrical performance.

In view of Claim 8, Frolov et al. and Yu are relied upon for the reasons given above in addressing Claim 7.   Yu teaches the PN junction of the semiconductor devices on the sidewall form solar cells (Figure 2.1 a-b & Figure 3.6a).

In view of Claim 9, Frolov et al. and Yu are relied upon for the reasons given above in addressing Claim 8.  The sidewall PN junctions create additional active solar cell area (Figure 2.1 a-b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726